 Case 1:20-cv-01090-JTN-PJG ECF No. 7, PageID.17 Filed 12/16/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 LEWIS HERRERA,

        Plaintiff,
                                                                     Case No. 1:20-cv-1090
 v.
                                                                     HON. JANET T. NEFF
 NATIONAL RAILROAD PASSENGER
 CORPORATION (AMTRAK),

        Defendant.
 ____________________________/


                                     ORDER TO STRIKE

       On December 15, 2020, Defendant filed its Answer to the complaint with affirmative

defenses and reliance on jury demand (ECF No. 5). Upon review of the Answer, the Court finds

that Defendant failed to comply with W.D. Mich. LCivR 8.2, which requires a responsive pleading

under FED. R. CIV. P. 8(b) to recite verbatim that paragraph of the pleading, or amended pleading,

to which it is responsive, followed by the response. For this reason, the Answer is stricken.

Accordingly:

       IT IS HEREBY ORDERED that the Answer to the complaint with affirmative defenses

and reliance on jury demand (ECF No. 5) is STRICKEN. Defendant shall file a corrected answer,

complying with the court rules, no later than seven (7) days from the date of this Order.



Dated: December 16, 2020                                      /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
